Citation Nr: 1723189	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine on behalf of the RO in Detroit, Michigan.  These matters were previously remanded by the Board for additional development in September 2011 and February 2013.  

The Board notes that entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 16, 2012 is separately docketed and awaiting further administrative action, to include scheduling of a requested Board hearing.  As such, this issue will not be adjudicated at this time.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's current bilateral hearing loss disability was incurred in or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).   



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The Veteran claims entitlement to service connection on a direct-incurrence basis.  To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran contends that his hearing loss is due to exposure to noise in service.  His military occupational specialty (MOS) was field artillery turret mechanic, which is consistent with noise exposure.  

Two VA examiners have found that the Veteran's current hearing loss is not related to service.  A June 2005 examiner asserted that the Veteran's hearing fluctuated in service due to a transient ear infection, not permanent sensorineural hearing loss, and that an October 1983 examination showed hearing within normal limits.  The examiner also stated that the Veteran reported significant occupational exposure to loud noise, but did not identify that noise exposure.  

A February 2012 examination was scheduled to obtain an opinion that considered the mild hearing loss, as defined under Hensley v. Brown, Vet. App. 155, 157 (1993), shown in the Veteran's service treatment records (STRs) and in October 1983.  This examiner noted that an in-service hearing test associated with sore throat, headache, and cough showed mild to moderate bilateral hearing loss, but did not include air-conduction thresholds, meaning that it was not possible to tell whether the hearing loss was conductive (and potentially temporary) or sensorineural (permanent).  Per the examiner, a May 1983 audiogram showed normal hearing sensitivity at some levels and mild conductive hearing loss at others.  The examiner interpreted the evaluation as documenting type B (flat) tympanograms bilaterally, confirming middle ear dysfunction.  The examiner explained that conductive hearing loss has not been shown to be caused by noise exposure.  The examiner asserted that the October 1983 audiogram, performed three months after discharge, showed mild hearing loss at 4000 Hertz in both ears, but that this hearing loss cannot be assumed to be from service because it was taken three months after discharge.  This examiner also pointed to general occupational noise exposure, which may have contributed to mild bilateral hearing loss.

The Veteran left active service in July 1983.  An October 1983 hearing test noted mild high frequency sensorineural hearing loss bilaterally.  The February 2012 examiner thus argues that between the May 1983 audiogram and the October 1983 audiogram that the Veteran's conducting hearing loss resolved, and the Veteran incurred additional sensorineural hearing loss between July and October 1983, which was unrelated to his in-service noise exposure.  The examiner concluded that occupational noise exposure contributed to this hearing loss.  The history given by the Veteran at the examination indicated that he was unemployed from July 1983 to July 1985.  The Veteran's application for disability benefits from the Social Security Administration (SSA) does not contradict the history given by the Veteran, and indicates that his only employment after service and before returning to work as a mechanic in 1985 was as a butcher.  The examiner has not offered sufficient rationale explaining why three months of either unemployment or at the most some possible work as a butcher was a more likely cause of the Veteran's October 1983 mild sensorineural hearing loss than three years as an artillery turret mechanic in service.  

A January 2008 private opinion stated that the Veteran reported working as a mechanic on an artillery unit, and being exposed many times to loud artillery fire without the benefit of hearing protection.  The doctor opined that this noise exposure would certainly make the Veteran a likely candidate for noise-induced hearing loss, and that it is certainly likely that the Veteran's hearing loss and tinnitus had their beginnings with his noise exposure in the military.  There is no indication that this private doctor reviewed the claims file.  

The Veteran's sensorineural hearing loss demonstrated on examination in October 1983 is not compensable, meaning that presumptive service connection under 38 C.F.R. § 3.307(a)(3) is not available.  Although the Veteran has not affirmatively stated that he experienced hearing loss since service, as is required for  38 C.F.R. § 3.309(a) presumptive service connection, the October 1983 audiogram indicates that a degree of sensorineural hearing loss was present since 1983, and a May 1983 separation report of medical history indicates that the Veteran reported hearing loss at that time.  Between the early indications of sensorineural hearing loss and the January 2008 private medical opinion finding it likely that the Veteran's current hearing loss had its beginnings in service, the Board finds that the evidence is at least in equipoise as to the etiological source of the Veteran's current hearing loss disability.  Therefore, entitlement to service connection for bilateral hearing loss disability is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The March 2012 VA examination regarding the Veteran's right shoulder asserted that there was no treatment of a shoulder injury in the Veteran's service treatment records (STRs) as evidence that the right shoulder disability was not caused by service.  This opinion does not take into consideration the fact that VA has been unable to locate the Veteran's STRs dated from July 1980 to July 1982.  Therefore, the absence of contemporaneous treatment records concerning the 1981 injury reported by the Veteran does not necessarily indicate that the Veteran did not seek treatment.  A medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between a veteran's current disability and military service.  Smith v. Derwinski, 2 Vet. App. 147 (1992).  
The Veteran is competent to report his experience of falling off a vehicle and hyperextending his arm during service.  Upon remand, a supplemental medical opinion should be obtained that considers the Veteran's competent lay statements regarding his injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, including this remand, the clinician is to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability was caused by or is otherwise etiologically related to his service.  The examiner is to specifically discuss the Veteran's report in a December 2004 statement that he slipped off a self-propelled Howitzer and hyperextended his arm in 1981, and has had nerve and muscle problems in his right arm and shoulder ever since that accident.  The clinician is advised that VA has been unable to locate the Veteran's STRs from July 1980 to July 1982, and that the absence of contemporaneous medical records concerning the accident reported by the Veteran is not sufficient reason to find that the injury did not occur.  The clinician must provide an opinion based upon the Veteran's competent description of the accident.

Any opinion offered must be supported by a complete rationale.  If the examiner feels that an additional medical examination is necessary to provide the requested opinion, a new examination should be scheduled.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


